Mr. Justice Dady dissenting: I disagree with the foregoing decision, and with its language stating that the trial court “could not . . . take from the probate court ... its powers to do what the constitution gives it the sole jurisdiction to do, . . . and . . . did not have jurisdiction to hear and determine said issues.” Tri the Shepard case the Supreme Court held that the circuit court properly refused to assume jurisdiction under the facts in that case but I find nothing in such decision or in any other decision stating or holding that the jurisdiction of the probate court in such matters was or is exclusive. In Chapman v. American Surety Co., 261 Ill. 594, the court points out that courts of equity have paramount jurisdiction in matters of administration and settlement of estates and that this jurisdiction has not been changed by the Probate Court Act or the Constitution, saying on page 604: “It is argued, however, that the settlement of accounts having been placed by statute in the probate court, it was the intention to take such jurisdiction from the court of chancery. Wherever that court has, as a part of its inherent powers, jurisdiction in certain matters, such jurisdiction is not, in general, lost or abridged where other courts have acquired jurisdiction to grant the same or different relief. . . . This court, in Howell v. Moores, 127 Ill. 67, in discussing the jurisdiction of probate courts, held that under the constitution circuit courts had original jurisdiction in all cases at law and in equity, therefore the jurisdiction conferred upon the county or probate courts was concurrent only with that previously existing in the circuit courts in matters of trust; that under the constitution this equity jurisdiction could not be taken from the courts of equity by the legislature. This court has more than once stated that courts of equity have a paramount jurisdiction in matters of administration and settlement of estates and may control courts of law in their action thereon, .... The rule now appears to be that courts of equity will not exercise jurisdiction over the administration of estates in ordinary cases. ’ ’ See also Elting v. First Nat. Bank of Biggsville, 173 Ill. 368. From the foregoing it would seem that courts of equity recognize that they have the inherent power and jurisdiction over matters of administration and settlement of estates, but for reasons of expediency have adopted the policy of refusing to exercise or assume such jurisdiction in ordinary cases of administration where it clearly appears that the probateo court, under its powers, could easily grant the relief sought. In other words, the authorities bear out the principle that although equity has jurisdiction over such matters, it will not assume or exercise such jurisdiction in ordinary cases and will only exercise it under extraordinary circumstances or for special reasons. In most of the cases called to our attention, including the cases cited in the majority opinion, the question of jurisdiction arose on a motion or on a demurrer to the bill or complaint, which motion or demurrer was sustained by the trial court, and such decision of the trial court was thereafter affirmed by a court of review on the ground that the proper forum was the probate court. In none of such cases did the court of review go so far as to hold that the reason why such a complaint should be dismissed is because the probate court has exclusive jurisdiction and that there is no jurisdiction in the circuit court in such matters. This case is presented in a little different light, in that the circuit court refused to hold that it did not have jurisdiction but heard and decided the case on its merits, and in our court the case on its merits has been well and thoroughly presented in the briefs of the respective parties. No case has been called to our attention in which it was held error for the trial court to assume and retain such jurisdiction. Assuming, but not conceding, that there are no extraordinary circumstances or facts in the instant case (which point I consider debatable), it seems harsh and inequitable to now refuse to decide this case on its merits when the trial court had inherent jurisdiction to hear it, — the result of the majority decision being that the case on its merits will hereafter have to be relitigated in the probate court with consequent expense and delay,— and without the benefit of a decision of a court of review unless the litigants incur further expense and delay in going to a court of review.